Filed 5/11/06 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2006 ND 92







Gregory Clifford Kaiser, 		Petitioner and Appellant



v.



State of North Dakota, 		Respondent and Appellee







No. 20050319







Appeal from the District Court of Cass County, East Central Judicial District, the Honorable Steven L. Marquart, Judge.



AFFIRMED.



Per Curiam.



Dennis D. Fisher (on brief), 3431 4th Ave. S., Ste. 200, P.O. Box 9706, Fargo, ND 58107-9706, for petitioner and appellant.



Birch P. Burdick (argued), State’s Attorney, Courthouse, P.O. Box 2806, Fargo, ND 58108-2806, for respondent and appellee.

Kaiser v. State

No. 20050319



Per Curiam.

[¶1]	
Gregory Kaiser appeals from a judgment denying his application for post-

conviction relief.  Kaiser claimed he was entitled to post-conviction relief because he received ineffective assistance of counsel, his confession was coerced, the State failed to disclose exculpatory evidence, and his guilty plea was not voluntary.  The district court found Kaiser did not establish a basis for post-conviction relief.  We summarily affirm under N.D.R.App.P. 35.1(a)(2).

[¶2]	Gerald W. VandeWalle, C.J.

Carol Ronning Kapsner

Dale V. Sandstrom

Daniel J. Crothers

Mary Muehlen Maring